Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Rejection of Claim(s) 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by Shah (US 7883667) have been maintained in light of applicants arguments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah (US 7883667).
Regarding claim 1, Shah teaches an apparatus for applying fluids to slides comprising a chamber part (200) in which glass slides can be placed and that is configured to contain a staining solution for staining a smear on each of the glass slides;  a cover part that covers the chamber part from above and comprises an insertion hole 

    PNG
    media_image1.png
    530
    667
    media_image1.png
    Greyscale

Regarding claim 2, the cover part comprises a top plate that covers the chamber part (200) from above; and a slide holder (107) configured to hold the glass slides, and the slide holder that extends from the cover part toward a bottom portion of the chamber part (200) and is configured to hold the glass slides immersed in the staining solution.  (Refer to Figure 1)
Regarding claim 3, the insertion hole comprises a plurality of insertion holes, and each of the plurality of the insertion holes is a slit through which one glass slide is insertable.  (Refer to Figure 1)
Regarding claim 4, the slide holder (107) is configured to hold the glass slides upright with a longitudinal direction of the glass slides being along a vertical direction; and hold the glass slides at respective holding positions arranged in a thickness direction of the glass slides, the chamber part (200) comprises: a first portion in which the glass slides are held by the slide holder; and a second portion that is adjacent to the first portion in a width direction of the glass slides placed in the chamber part, wherein the staining solution can flow between the first portion and the second portion, and the top plate of the cover part covers the second portion of the chamber part from above.  (Refer to Figures 1 and 3-4)
Regarding claim 5, the first portion is deeper than the second portion, and in the width direction of the glass slides placed in the chamber part, an inside dimension of an 
Regarding claim 6, in the width direction of the glass slides placed in the chamber part, the second portion is placed adjacent to both sides of the first portion, and the top plate covers the second portion adjacent to both sides of the first portion.  (Refer to Figures 1 and 3-4)
Regarding claim 7, the top plate extends from an inner side surface of the chamber part toward the insertion hole in the width direction of the glass slides placed in the chamber part, and the cover part comprises an inner wall that extends from an end portion of the top plate on the insertion hole side, toward the bottom portion of the chamber part, to a position under a liquid surface of the staining solution.  (Refer to Figure 1)
Regarding claim 8, the cover part comprises a ventilation portion though which a gas in a space surrounded by the inner side surface of the chamber part, the top plate, the inner wall, and the liquid surface of the staining solution can go outside.  (Refer to Figure 2)
Regarding claim 9, the transport part (107) is configured to hold and transport one glass slide and to take the glass slide in and out through the insertion hole one by one.
Regarding claim 10, a fluid mechanism (110) that is configured to supply the chamber part with the staining solution; and a controller (110) that causes the fluid mechanism to supply the chamber part with the staining solution in a condition in which at least one glass slide is placed in the chamber part.

Regarding claim 12, the controller (110) is able to receive, as the setting of the timing to supply the chamber part with the staining solution, a setting of at least one of: a time of day; and an elapsed time since a previous supply with the staining solution, and the controller comprises a clock part that counts time and causes the fluid mechanism to supply the chamber part with the staining solution based on at least one of: the time of day; and the elapsed time counted by the clock part since the previous supply with the staining solution.
Regarding claim 13, the controller (110) is able to receive, as the setting of the timing to supply the chamber part with the staining solution, a setting of the number of the glass slides prepared since a previous supply with the staining solution, and the controller comprises a memory part that stores the number of the glass slides prepared and causes the fluid mechanism to supply the chamber part with the staining solution based on the stored number of the glass slides prepared since the previous supply with the staining solution.
Regarding claim 14, the controller (110) causes the fluid mechanism to supply the chamber part with the staining solution when receiving an instruction to perform staining on the glass slides.
Regarding claim 15, when receiving no instruction to perform staining on the glass slides, the controller pauses staining and causes the fluid mechanism to stop supplying the chamber part with the staining solution, and when receiving anew an 
Regarding claim 16, the controller (110) comprises a clock part that counts time, and in a condition in which staining on the glass slides is paused and then resumed, causes the fluid mechanism to supply the chamber part with the staining solution in an amount corresponding to a period of time of the pause counted by the clock part.
Regarding claim 17, the controller (110) comprises a memory part that stores an amount of the staining solution with which to supply the chamber part, the controller (110) compares a predetermined amount with the amount of the staining solution stored in the memory part, and the controller (110) causes the fluid mechanism to supply the chamber part with the staining solution in up to the predetermined amount.
Regarding claim 18, the chamber part (200) comprises a plurality of chamber parts in each of which the glass slides can be placed, and the controller (110) causes the fluid mechanism to supply the chamber parts with the staining solution in an order from upstream to downstream.
Regarding claim 19, a chamber part (200) in which glass slides can be placed and that is configured to contain a staining solution for staining a smear on each of the glass slides; a fluid mechanism (110) that supplies the chamber part with the staining solution; and a controller that causes the fluid mechanism to supply the chamber part in which the glass slides are placed, with the staining solution.
Regarding claim 20, filling a chamber part (200) in which glass slides can be placed with a staining solution for staining a smear on each of the glass slides; and .
Response to Arguments
Applicant's arguments filed 4/2/2021 have been fully considered but they are not persuasive. Applicants argue that Shah fails to teach a cover part that covers the chamber part from above and comprises an insertion hole through which the glass slides are transported to the chamber part.  Examiner respectfully disagrees.  Examiner has provided an illustration above showing the cover part disclosed in Shah.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273.  The examiner can normally be reached on M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798